Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Multiple elements have different numbers throughout the specification. 
Page 8, line 24 recites “spin-grinding assembly 120”. Page 9, line 2 recites “traverse base assembly 120”. Page 9, line 20 recites “traverse base assembly 100”. 
Page 10, lines 12-22, “spin grinding carriage 120” and “reel 120” use the same numerical designation. 
Page 10, line 11 recites “control line 172”. Page 10, line 24 recites “first mounting element 172”.
Page 11, line 9 recites “control line 174”. Page 11, line 18 recites “pin 174”.
Appropriate correction is required.
Drawings
The drawings are objected to because Figures 8-11 fail to comply with 37 CFR 1.84(l), which states: 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Desired height dBR is not within the Figures; however, the designation is referenced on Page 10 lines 23-26.
The following elements are within the specification on Page 11, lines 3-10, but are not within the Figures: dv1, dv2, and dADJ.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 11 is objected to because of the following informalities:  Please amend the limitations reciting “along the along the grinding wheel” to recite “along the grinding wheel”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A locking mechanism to lock the mounting plate in claim 2.
When looking to the specification, the locking mechanism is described on Page 8, lines 11-13. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
A first adjustment mechanism to adjust a position of a first end (…) in claims 4 and 12. 
A second adjustment mechanism to adjust a position of an opposing second end (…) in claims 4 and 12.
When looking to the specification, the adjustment mechanisms are described on Page 10, lines 5-11, and Page 11, lines 3-12.  This limitation shall be construed to cover the structure described in the specification and equivalents thereof.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is additionally rejected due to dependency from claim 11. 
Regarding claim 11, the limitations reciting “a spin-grinding wheel rotationally driven about the grinding wheel shaft by a spin-drive motor mounted spin-grinding system carriage” and “a relief grinding wheel rotationally driven about the grinding wheel shaft by a relief grinding drive motor mounted relief grinding system carriage” render the scope of the claim indefinite because it is not clear what structure is being imparted into the claimed invention. The adjectives modifying the respective grinding system carriages include structures directed towards drive motors, however it is not clear if the individual carriages each have a drive motor. Upon further consideration, the Specification discloses motors 130 and 107, however these motors are not mounted on the individual carriages but to the transverse base assembly. Given the language of the limitations above are indefinite in scope and the structure of the claimed invention cannot be determined, Examiner has interpreted the claim limitations to require structure that includes rotationally motorized grinding wheels. Examiner recommends amending the limitations to reflect Applicant’s intended narrowing of the carriage, wheel, and motor relationships.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veenendall (US 20160229020) in view of Bradley (US 2718097). 
Regarding claim 1, Veenendall discloses a mower reel grinding system a plurality of mower unit types, comprising: 
a grinding wheel shaft (140), the grinding wheel shaft at a fixed position in an x-y plane (wherein the movement of beam 140 is fixed in a position by locking levers 149 and 151, see [0049]); 
a mounting plate (see at least Figures 5, 6A, 6B, and 17) including: 
a number of predetermined fixed mounting positions on the mounting plate, each predetermined fixed mounting positions corresponding to at least one type of mower unit of the plurality of mower unit types (wherein paragraphs [0014], [0015], [0072]-[0073] disclose that rear mounting assembly 60 has predetermined, preset locations for any number of types of mower units; see also [0040]); 
a mounting bracket to receive a mower unit, the mounting bracket selectively moveable to the predetermined fixed position corresponding to the mower unit type to be received thereby (wherein [0038], [0044-0045], [0058], [0072-0073] disclose mounting brackets 74a, 74b are configured to receive rear roller 14 and align with the index markings 100A-C). 
Veenendall does not explicitly teach that the mounting assembly is pivotable, i.e. has a pivot point. Specifically, Veenendall does not explicitly teach a pivot point about which the mounting plate rotates to adjust a position of the mounting bracket in the x-y plane relative to the grinding wheel shaft.
However, from the same or similar field of endeavor, Bradley (US 2718097) teaches a pivot point (pivots 3, 13) about which the mounting (carrying blocks 2, 12) rotates to adjust a position of the mounting in the x-y plane relative to the grinding wheel shaft (wherein Col. 2, lines 10-25 teaches that connected to blocks 2 and 12 by means of pivots 3 and 13, is the work carrying bar 20, on which work supporting clamps 8 and 18 are slidably mounted, the function of which are to hold the lawn mower frame reel; wherein the pivots 3 and 13 provide independent control and maneuvering relative to one another by rotating cranks 5 and 15; see also Col. 1, lines 40-43 and 62-67, Col. 2 lines 40-45, Col. 3 lines 60-70, Col. 4, lines 25-33). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bradley into the invention of Veenendall in order to provide an additional adjustability of the lawn mower reel. One would be motivated to do so because the adjustability of the reel, as 
Regarding claim 2, the combined references as applied above teach the claimed invention, and a locking mechanism to lock the mounting plate at any rotated position (see [0045] teaching that selector mechanism 81 holds mounting platform 61 in place, see also [0064] of Veenendall).
Regarding claim 3, the combined references as applied above teach the claimed invention, and a hand wheel to rotate the mounting plate about the pivot point (wherein the combination of Bradley into the invention of Veenendall teaches this claim limitation; see cranks 5 and 15 of Bradley).
Regarding claim 7, the combined references as applied above teach the claimed invention, and the predetermined fixed mounting positions comprising a number of sets of mounting holes in the mounting plate, each set of mounting holes corresponding to at least one mower unit type (see holes 77a, 77b in Figure 17; see also [0040] and [0043] of Veenendall).
Regarding claim 8, the combined references as applied above teach the claimed invention, and where mower unit type is defined by a number of characteristics including a manufacturer of the mower unit, a diameter of the cutting reel, and a number of helical cutting blades on the cutting reel (see Veenendall: [0058], a manufacturer of mower unit; see also claim 2, wherein a type of mower unit is defined by the characteristics including at least one of a manufacturer, a diameter of the cutting reel, and a number of blades on the cutting reel).
Regarding claim 9, the combined references as applied above teach the claimed invention, and the mounting bracket configured to receive a rear roller of a mower unit (see Veenendall: [0036-0037] disclosing that rear roller 14 is releasably secured to movable mounting brackets; see also Figure 15 of Veendenall).
Regarding claim 10, Veenendall teaches a mower reel grinding system for sharpening a plurality of mower unit types (see [0040], [0043]), each mower unit type including a cutting reel having a rotational axis, comprising: 
a grinding wheel shaft (beam 140), the grinding wheel shaft at a fixed position in an x-y plane defined by an x-axis and a y-axis (wherein the movement of beam 140 is fixed in a position by locking levers 149 and 151, see [0049]); 
a mounting plate (see at least Figures 5, 6A, 6B, and 17) including:
a number of predetermined fixed mounting positions on the mounting plate, each predetermined fixed mounting positions corresponding to at least one type of mower unit of the plurality of mower unit types (wherein paragraphs [0014], ;
a mounting bracket to receive and secure to a rear roller of a mower unit, the mounting bracket selectively moveable to the predetermined fixed position corresponding to the mower unit type to be received by the mounting bracket such that the rotational axis of the cutting reel is at a desired position along the x-axis (wherein [0038], [0044-0045], [0058], [0072-0073] disclose mounting brackets 74a, 74b are configured to receive rear roller 14 and align with the index markings 100A-C; see also [0039] disclosing a desired location along position axis).
However, Veenendall does not explicitly teach that the mounting assembly is pivotable, i.e. has a pivot point. Specifically, Veenendall does not explicitly teach a pivot point about which the mounting plate rotates to adjust a position of the mounting bracket in the x-y plane to parallel the rotational axis of the cutting reel to the grinding wheel shaft.
However, from the same or similar field of endeavor, Bradley teaches a pivot point (pivots 3, 13) about which the mounting plate rotates to adjust a position of the mounting bracket in the x-y plane to parallel the rotational axis of the cutting reel to the grinding wheel shaft (wherein Col. 2, lines 10-25 teaches that connected to blocks 2 and 12 by means of pivots 3 and 13, is the work carrying bar 20, on which work supporting clamps 8 and 18 are slidably mounted, the function of which are to hold the lawn mower frame reel; wherein the pivots 3 and 13 provide independent control and maneuvering relative to one another by rotating cranks 5 and 15; see also Col. 1, lines 40-43 and 62-67, Col. 2 lines 40-45, Col. 3 lines 60-70, Col. 4, lines 25-33). 

Regarding claim 13, Veenendall discloses a method of sharpening a plurality of mower unit types, each mower unit type having a rear roller and a cutting reel having a rotational axis, the method comprising: 
moving a mounting bracket on a mounting plate (see at least Figures 5, 6A, 6B, and 17) to a predetermined fixed mounting position corresponding to the type of mower unit to be sharpened, the mounting plate including a plurality of predetermined fixed mounting positions each corresponding to at least one mower unit type (wherein paragraphs [0014], [0015], [0072]-[0073] disclose that rear ; 
mounting a rear roller of the mower unit to be sharpened to the mounting bracket (wherein [0038], [0044-0045], [0058], [0072-0073] disclose mounting brackets 74a, 74b are configured to receive rear roller 14 and align with the index markings 100A-C; see also [0039] disclosing a desired location along position axis). 
Veenendall further discloses that the movement of the mounting assembly in both the horizontal and vertical directions takes place in order to parallel the rotational axis of the cutting reel to a grinding wheel shaft which is at a fixed position in the x-y plane, the mounting plate being at a fixed position in an x-z plane which is perpendicular to the x-y plane (wherein the movement of grinding wheel shaft 172 located on beam 140 is fixed in a position in multiple planes by locking levers 149 and 151, see at least [0049], [0066-0067], [0069]).  
However, Veenendall does not explicitly teach that the movement which seeks to provide a parallel the rotational axis of the cutting reel to a grinding wheel shaft is rotational. Specifically, Veenendall does not explicitly teach rotating the mounting plate in an x-y plane. 
However, from the same or similar field of endeavor, Bradley teaches a pivot rotating the mounting plate in an x-y plane (wherein Col. 2, lines 10-25 teaches that connected to blocks 2 and 12 by means of pivots 3 and 13, is the work carrying bar 20, on which work supporting clamps 8 and 18 are slidably mounted, the function of which are to hold the lawn mower frame reel; wherein the pivots 3 and 13 provide independent 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bradley into the invention of Veenendall in order to provide an additional adjustability of the lawn mower reel. One would be motivated to do so because the adjustability of the reel, as dictated and controlled by the pivotal movement, ensures equidistance between the grinding wheel and the to be sharpened reel blade (Col. 3, lines 20-33). The invention of Bradley seeks to sharpen lawn mower blades of multiple types and sizes (see Col. 1 lines 26-50 and 56-61 of Bradley), similar to the goal of Veenendall to accommodate multiple different types of lawn mower blades (see [0040-0041] of Veenendall). The pivoting feature of Bradley combined into the invention of Veenendall ensures that there is a reduction in distance between the two ends of the reel and the grinding wheel to a negligible value, thereby increasing accuracy in a convenient manner (Bradley: Col. 1, lines 62-69). This modification would be recognized as using a known technique, i.e. pivoting mechanism, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 14, the combined references as applied above teach the claimed invention and adjusting a position of the grinding wheel shaft in the x-z plane to parallel the grinding wheel shaft to the rotational axis of the cutting reel (wherein [0066-0068] of Veenendall teaches that the grinding wheel shaft 172 is operationally vertically paralleled to the shaft 24 of cutting reel 22).
Claims 4-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veenendall (US 20160229020) in view of Bradley (US 2718097) as applied to claims 1 and 10 above, and further in view of Neary (US 5321912).
Regarding claim 4, the combined references as applied to claim 1 above teach the claimed invention. Modified Veenendall further teaches a first adjustment mechanism to adjust a position of a first end of the grinding wheel shaft in the z-direction (see wheel 150 in paragraph [0049] and Figure 8; see [0049], wherein support beam 140 is mounted at first end 141 to frame element 142 via flexible mounting assembly 144 that enables first end 141 to pivot about the y axis, i.e. wherein the opposing ends 141 and 143 are pivotable relative to one another; wherein [0060] discloses that microprocessor controller determines the necessary adjustments to the support beam 140 of the base assembly via grinding wheel 150 so that there is parallelization, see also [0066]).
Modified Veendendall teaches a mechanism by which the opposing ends (141, 143) are adjusted in the vertical direction, the adjustment determined by a microprocessor controller and carried out by hand wheel (150). Modified Veenendall does not explicitly teach the adjustment uses two separate adjustment mechanisms, i.e. a second adjustment mechanism. Specifically, modified Veenendall does not explicitly teach a second adjustment mechanism to adjust a position of an opposing second end of the grinding wheel shaft in the z-direction. 
However, from the same or similar field of endeavor, Neary teaches both a first adjustment mechanism in addition to a second adjustment mechanism to adjust a position of an opposing second end of the grinding wheel shaft in the z-direction 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Neary to have two separate mechanisms which adjustably vary on opposing ends of a support shaft into the invention of modified Veenendall. Veenendall seeks to properly align the grinding wheel tool by making necessary positional adjustments to the beam support (140) of traverse base (58) in order to provide consistent and accurate grinding of the blades (22) of any number of mower types; see [0073]. Veenendall also measures distances between the contact shaft (24) of cutting reel (22) and locations along the support beam (140) such that the microprocessor will correct or align the assembly (144); see [0059], [0066]. Neary teaches that the pivotable grinding shaft (18) may have additional application in other types of sharpening systems (Col. 6, lines 45-50); one would be motivated to do so because by incorporating an additional adjustment mechanism into the invention of Veenendall, there is another degree of control during the critical pre-grinding alignment step. This modification would be recognized as using a known technique, i.e. an additional adjustment mechanism, to improve a similar mower blade sharpening device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 5, the combined references as applied above teach the claimed invention. Modified Veenendall further teaches the first and second adjustment mechanisms each comprising a hand wheel (wherein the combination of claim 4 as applied above teaches this claim limitation; wherein Veenendall teaches a handwheel 150 for adjusting the vertical position of the support beam, whereby the teaching of Neary combines a second adjustment mechanism; Neary also discloses that the adjustment structure may be any suitable means such as manual or electric actuators in Col. 3, lines 38-42, wherein Veenendall uses handwheels connected to microprocessor for adjustment).
Regarding claim 6, the combined references as applied above teach the claimed invention and the first and second adjustment mechanism each comprising a motor controlled by a controller to adjust the first and second ends of the grinding wheel shaft in the z-direction (wherein the combination of claim 4 to implement a second adjustment mechanism as applied above teaches this claim limitation; please refer to motor 20 and electric actuators 22 of Neary, as well as microprocessor controller 66, GUI, linear distance gauge 210 of Veenendall).
Regarding claim 11, the combined references as applied to claim 10 above teach the claimed invention. Modified Veenendall further teaches a traverse base assembly (movable traverse assembly 56, see Figure 8) to which the grinding wheel shaft is mounted, the traverse base assembly including:
a guide system along which spin-grinding system carriage (152) is driven back and forth in a reciprocating fashion parallel to the grinding wheel shaft (please see [0050] regarding guide rods 154a, 154b as well as additional guide system elements);
a spin-grinding wheel rotationally driven by a spin-drive motor (motor 170; see [0052]) mounted spin-grinding system carriage and laterally driven in a reciprocating fashion along the along the grinding wheel shaft by the guide system (wherein [0050] teaches that drive motor 158 drives a continuous belt which is operatively connected to carriage 152 to reciprocally drive carriage and thus the grinding head assembly, transversely along the guide rods 154a, 154b). 
Modified Veenendall teaches a singular grinding assembly (58) having one grinding wheel (176) that is provided to perform both spin grinding and relief grinding; see at least paragraphs [0055] and [0056]. However, modified Veenendall does not explicitly teach that there are two separate grinding wheels and carriages, i.e. both a spin grinding wheel and a relief grinding wheel, each mounted on an independent reciprocating carriages and rotationally driven about the same shaft by separate respective motors. 
Specifically, modified Veenendall does not explicitly teach that the spin-grinding system carriage of modified Veenendall as mapped above in an addition to a relief grinding system carriage are both independently driven, and that spin grinding wheel is rotationally driven about the grinding wheel shaft, and a relief grinding wheel rotationally driven about the grinding wheel shaft by a relief grinding drive motor mounted relief grinding system carriage and laterally driven in a reciprocating fashion along the along the grinding wheel shaft by the guide system. 
However, from the same or similar field of endeavor, Neary (US 5321912) teaches both a spin grinding wheel system carriage (Figure 2) having a spin grinding a relief grinding system carriage (relief grinding device 100; see Col. 6, line 4 and Col. 2, lines 34-44), wherein the spin grinding system carriage and relief grinding system carriage are independently driven back and forth in a reciprocating fashion parallel to the grinding wheel shaft (shaft 18; see also Col. 2, lines 11-18); wherein the spin grinding wheel is rotationally driven about grinding wheel shaft (18, Col. 4, lines 30-34), and a relief grinding wheel (108) rotationally driven about the grinding wheel shaft (18) by a relief grinding drive motor mounted relief grinding system carriage and laterally driven in a reciprocating fashion along the along the grinding wheel shaft by the guide system (wherein motor 44 drives reciprocation of both grinding wheels, and wherein motor 20 rotates shaft 18, whereby wheels 26 and 108 are rotationally driven, see at least Col. 4, lines 9-15 and 30-35 and 55-61, Col. 3 lines 36-38, Col. 5 lines 45-55) . 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Neary to include separate grinding wheels and carriage assemblies on a shared rotating grinding shaft into the invention of modified Veenendall. Both Neary and Veenendall seek to efficiently complete subsequent grinding tasks on a helical mower blade, i.e. spin grinding followed by relief grinding; see at least paragraph [0033] in Veenendall and Col. 2, lines 52-62. Veenendall discloses in paragraph [0002] that typical units may include grinding wheels in the plural form.  One would have been motivated to combine the teachings of Neary into Veenendall because two separate grinding wheels results in less cumulative wear on one individual grinding wheel, thus extending lifetime use; the wheels would have different wear rates because the operations would be independent 
Regarding claim 12, the combined references as applied to claim 11 above teach the claimed invention. Modified Veenendall further teaches a first adjustment mechanism to adjust a position of a first end of the traverse base assembly in the z-direction, so as to adjust a position of the grinding wheel shaft in the x-z plane perpendicular to the x-y plane to parallel the grinding wheel shaft with the rotational shaft of the cutting reel in the x-z plane (see wheel 150 in paragraph [0049] and Figure 8; see [0049], wherein support beam 140 is mounted at first end 141 to frame element 142 via flexible mounting assembly 144 that enables first end 141 to pivot about the y axis, i.e. wherein the opposing ends 141 and 143 are pivotable relative to one another; wherein [0060] discloses that microprocessor controller determines the necessary adjustments to the support beam 140 of the base assembly via grinding wheel 150 so that there is parallelization, see also [0066]).
Modified Veendendall teaches a mechanism by which the opposing ends (141, 143) are adjusted in the vertical direction, the adjustment determined by a microprocessor controller and carried out by hand wheel (150). Modified Veenendall does not explicitly teach the adjustment uses two separate adjustment mechanisms, i.e. a second adjustment mechanism. Specifically, modified Veenendall does not  a second adjustment mechanism to adjust a position of an opposing second end of the traverse base assembly in the z-direction. 
However, from the same or similar field of endeavor, Neary teaches both a first adjustment mechanism in addition to a second adjustment mechanism to adjust a position of an opposing second end of the traverse base assembly in the z-direction (wherein shaft 18 is pivotally mounted and extends between the front end of arms 14, whereby arms 14 are pivoted relative to table 12 by any suitable means such as two manual or electric actuators 22, with actuators 22 being expandable and contractible to adjustably vary their length; see Col. 3, lines 34-42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Neary to have two separate mechanisms which adjustably vary on opposing ends of a support shaft into the invention of modified Veenendall. Veenendall seeks to properly align the grinding wheel tool by making necessary positional adjustments to the beam support (140) of traverse base (58) in order to provide consistent and accurate grinding of the blades (22) of any number of mower types; see [0073]. Veenendall also measures distances between the contact shaft (24) of cutting reel (22) and locations along the support beam (140) such that the microprocessor will correct or align the assembly (144); see [0059], [0066]. Neary teaches that the pivotable grinding shaft (18) may have additional application in other types of sharpening systems (Col. 6, lines 45-50); one would be motivated to do so because by incorporating an additional adjustment mechanism into the invention of Veenendall, there is another degree of control during the critical pre-grinding alignment step. This modification would be recognized as using . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veenendall (US 20160229020) in view of Bradley (US 2718097) as applied to claim 14 above, and further in view of Bradnam (US 9028295).
Regarding claim 15, the combined references as applied above teach the claimed invention and wherein adjusting a posting of the grinding wheel shaft includes independently adjusting opposing ends of the grinding wheel shaft in the z-direction manually with a hand wheel and with a control unit (see wheel 150 in paragraph [0049] and Figure 8; see [0049], wherein support beam 140 is mounted at first end 141 to frame element 142 via flexible mounting assembly 144 that enables first end 141 to pivot about the y axis, i.e. wherein the opposing ends 141 and 143 are pivotable relative to one another; wherein [0060] discloses that microprocessor controller determines the necessary adjustments to the support beam 140 of the base assembly via grinding wheel 150 so that there is parallelization, see also [0066]). 
However, modified Veenendall does not explicitly teach that the adjustment occurs automatically with a motor via the microprocessor controller (66). 
However, from the same or similar field of endeavor Bradnam teaches a grinding machine (10) that can be adjusted automatically with a motor (please refer to Col. 2, lines 53-60 teaching that grinding head having an auto-indexing mechanism is moved into the proper position by a handwheel with the auto-indexing mechanism (24, 26); the electro-mechanical mechanism is incorporated into the grinding mechanism, wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bradnam to include an auto-indexing mechanism which controls a motor into the invention of modified Veenendall. Veenendall uses handwheels (140, 150) in order to adjust the position according to the information given to a user from microprocessor controller (66). Bradnam goes to a further automated degree such that an adjustment takes place via the combination of a handwheel (26) for fine tuning and an electro-mechanical auto-indexing mechanism (12) for automatically grinding. One would be motivated to use the teachings of Bradnam in order to reduce operator error; both rotational positioning of a support and indexing between blades may be achieved manually, but this requires an operator to have a level of skill and confidence whilst simultaneously being tricky to establish safety (Col. 1, lines 64-67). This modification would be recognized as using a known technique, i.e. an automatic motor mechanism, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dieck (US 6699103), please refer to the Abstract and Figure 2. 
Pigler (US 5879224), see Col. 6, lines 21-34. 
Shelburne (US 2279798), see Figure 4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723